Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
The drawing filed on August 30, 2019 is accepted by the Examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
In reference to claims 2, and 7-15: the instant claims are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason(s): 
With regard to claim 2: in the instant claim, see page 44, the third step, there is a reference to “an effective Q table” which seems referring to the effective Q table noted in claim 1, if it is different, then it has to be labeled differently. In the second entry, change the phrase “converting firstly” to may be “converting first,” or “first, converting” would be better format.  
With regard to claim 7: the instant claim refers to the “GPU” in page 46, on the third entry, there is insufficient antecedent basis for this limitation in the claim.

Claims 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
State of the Art.
Zhang et al. (U.S. PAP 2019/0331813, hereon Zhang) discloses methods that may include normalizing two or more wellbore logs obtained from the output of two or more wellbore tool surveys of a wellbore in a formation of interest; inputting two or more wellbore logs into a correlation matrix; assigning each of the two or more wellbore logs a positive or negative value based on the impact on a selected wellbore quality; performing a principal component analysis of the two or more wellbore logs to obtain one or more loading vectors; computing weighting factors for each of the two or more wellbore logs from the one or more loading vectors; and generating a quality index by linearly combining the two or more wellbore logs using the computed weighting factors (see Zhang, paragraph [0004]). 
However, Zhang does not teach having two sequence of events that requires performing interpolation on the second sequence to obtain a third sequence. Furthermore, it does not calculate a target matrix corresponding to the third sequence allows to calculate an error between the target matrix to be optimized and the target matrix corresponding to the third sequence, among other limitations. 
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In reference to claims 1-6: the claimed invention is directed to an abstract idea without significantly more. The claims recite a data optimization method. This judicial exception is not integrated into a practical application because the data optimization method as noted is a mathematical computation that would probably find application in several areas in the field and is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because performing interpolation, calculating a target matrix, calculating an error, comparing values and recording the error or the discrepancy would be considered purely general mathematical model or computation. The mathematical concept noted in claims 1-6 are not integrated into a process that has any use or application for an optimized matrix. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dourbal (U.S. PAP 2016/0013773) discloses method and apparatus for fast digital filtering and signal processing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857